DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021 has been entered.

Response to Arguments
 	The Applicant’s arguments with respect to claims #1-6, 10 in the reply filed on January 24, 2021 have been carefully considered, but are moot in view of the new grounds of rejection.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 1, 5, 6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (U.S. Patent No. 9,799,524 B2), hereafter “Ito”, and further in view of Long et al. (U.S. Patent No. 6,373,103 B1), hereafter “Long”.


	As to claim 1, Ito teaches:
A semiconductor-on-insulator (SOI) layer 614 disposed above a substrate 620, the SOI layer comprising a source region (portion of 614 corresponding to 602), a channel region (portion of 614 formed under gate 610), a drift region (portion of 614 formed under extended drain 628) and a drain region (portion of 614 corresponding to 604), wherein the drift region adjoins the drain region and the channel region.  As defined by the Examiner, the drift region adjoins the drain region and the channel region.  See Ito, FIG. 6.

A gate structure 610 disposed on the channel region.

A drain spacer (right side 606) disposed on a drain-facing sidewall of the gate structure and covering the drift region.

A source spacer (left side 606) disposed on a source-facing sidewall of the gate structure, wherein the source and drain spacers are shaped asymmetrically when compared with each other.  Ito teaches the source spacer and the drain spacer shaped asymmetrically because Ito’s drain spacer has a different shape and elongated dimensions.  Id.

However, Ito does not teach the source spacer comprising a single layer.
 	On the other hand, Long teaches an SOI transistor having a single layer source spacer 756 and multi-layer drain spacers 758, 808.  See Long, FIG. 27. 
 	One of ordinary skill in the art before the effective filing date would have recognized that the incorporation of a single layer source spacer would yield the predictable result of reducing floating body effects and optimizing performance.  Id. at col. 1 ll. 40-52, col. 11 ll. 49-67, col. 12 ll. 1-21.
 	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the single layer source spacer of an SOI transistor as taught by Long 


 	As to claim 5, Ito teaches a lower dopant density for the drift region, but does not specify a particular range.  See Ito, col. 6 ll. 14-19.  Ito recognizes dopant density as a result effective variable because it affects device current carrying capability.  Id.
 	On the other hand, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust the dopant density through routine experimentation in order to achieve the claimed range.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

 	As to claim 6, neither Ito nor Long specifies a drift region length.
 	On the other hand, if the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device:  In re Gardner v. TEC Systems, Inc., 220 USPQ 777.    

 	As to claim 10, Ito teaches an FDSOI layer.  See Ito, col. 1 ll. 10-16, col. 5 ll. 1-10.



Claims Allowable If Rewritten in Independent Form
 	Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	As to claims 2 and 4, Long does not teach the multilayer drain spacer comprises first, second, and third spacer layers nor at least three spacer layers overlying the drift region.  No other prior art was found.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SUBERR L CHI/Primary Examiner, Art Unit 2829